                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           DOCKET NO. 1:17-cv-00050-FDW
 CHRISTOPHER LEE MICHELSON,                       )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )                  ORDER
                                                  )
 VAN DUNCAN, ET AL.,                              )
                                                  )
        Defendants.                               )
                                                  )

       THIS MATTER is before the Court on Defendant Stephen Coon’s Motion to Dismiss (Doc.

No. 186). Also before the Court is the Unopposed Motion to Continue Docket Call/Trial,

submitted by Plaintiff (Doc. No. 187).

       Based solely on the filing of Defendant’s Motion to Dismiss, the original trial date is

DELAYED. If this case is not disposed based on the motion to dismiss, an alternate trial date on

or about March 17, 2020 shall be set by future order.

       The Clerk of Court is respectfully DIRECTED to send a copy of this Order to all parties,

the U.S. Marshal, and the Warden/Superintendent of the Buncombe County Detention Facility, 20

Davidson Dr., Asheville, NC 28801.

       IT IS SO ORDERED.

                                         Signed: February 20, 2020




                                                  1
